Counsel for respondent urges that the appeal herein should be dismissed because taken by Bistline, who was not a party to the original action. He was, however, aggrieved by the satisfaction of the judgment, and sufficiently identified with the litigation to appeal to protect his lien. (Washington CountyAbstract Co. v. Stewart, 9 Idaho 376, 74 P. 955; Oatman v.Hampton et al., 43 Idaho 675, 256 P. 529.)
Respondent further contends that appellant had no lien because the judgment was not based upon an action, contending that the language of the lien statute, I. C. A., sec. 3-205, that an attorney's lien arises "from the commencement of an action," cannot apply to a proceeding before the Industrial Accident Board, such contention, however, is negatived by I. C. A., sec. 43-1410, which gives a judgment based on an award of the Industrial Accident Board the same effect as any other judgment, and sec. 3-205 gives the attorney a lien upon the judgment.
We are not concerned herein with whether the lien contended for herein attached prior to the judgment, hence respondent's point, even if well taken, which we do not decide, avails him nothing herein.
The petition for a rehearing denied.
Budge, Morgan, Holden and Ailshie, JJ., concur.
Second petition for rehearing denied. *Page 538